DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to calibration and tool verification of a cable preparation device, using a reference device to adjust the blade position, classified in G01D5/14.
II. Claims 20-24, drawn to calibration of a cable preparation device, including a blade control mechanism with blade control arms and position calibration of the blades using multiple positions on the cable itself, classified in H02G1/1253.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as performing the cutting without the need for a blade control mechanism with blade control arms.  Furthermore, subcombination II has separate utility, such as being able to calibrate the position of the blades without the need for a reference device.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, including at least different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Bruce Wolstoncroft on 4/23/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant’s oral election without traverse of group I, claims 1-19 in the telephone conversation on 4/23/21 is acknowledged.
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation on 4/23/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-5, 8, 10-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmowski (7,152,513).

inserting a reference device (“metal rod”) between members (jaws 52 and 54) of the cable preparation device (see column 6, lines 4-20; and figure 1a);
moving the members inward toward the reference device until the members engage the reference device (see column 6, lines 4-20);
observing to determine when the members engage the reference device (column 6, lines 4-20); and
comparing observed position of the members to an expected range of data of the reference device (this is met by observing whether the jaws are engaged with the rod; see column 6, lines 4-20).

Palmowski does not disclose the blades being the members used to perform the alignment with respect to the rod, nor the observing consisting of collecting data and the observed position being collected data.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Palmowski to perform the alignment with respect to the rod using the blades rather than the jaws, because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Palmowski such that the observing consisted of collecting data and the observed position were collected data, because it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 


if the collected data of the blades does not conform to the expected range of data of the reference device the tooling is not validated, and the apparatus alerts the user.
Examiner takes official notice that it is well-known and common knowledge to alert a user if an item is installed incorrectly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Palmowski such that if the collected data of the blades does not conform to the expected range of data of the reference device the tooling is not validated, and the apparatus alerts the user, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 3, Palmowski discloses the method as recited in claim 1, wherein the reference device is a mandrel which has a known diameter (see column 6, lines 4-20).
Regarding claim 4, Palmowski discloses the method as recited in claim 1, comprising:
inserting the mandrel through an opening in a blade control mechanism of the cable preparation apparatus (see column 6, lines 4-20).
Regarding claim 5, Palmowski discloses the method as recited in claim 4, wherein the blades are mounted on blade control arms (146 and 146’) which are mounted on the blade control mechanism of the cable preparation apparatus (see figures 13-20; and column 8, lines 47-58).
Regarding claim 8, Palmowski teaches the method as recited in claim 1, comprising:
monitoring the current on motors which drive the blades to detect when the blades have encountered an object wherein the collected data is the amount of current needed to move the blades (this follows from the modification to automate the verification of proper positioning, in light of column 10, lines 18-30 and column 11, lines 19-32), wherein as the blades contact the reference device, the current needed to move the (see column 6, lines 4-20).

Regarding claim 10, Palmowski further teaches the method as recited in claim 1, comprising:
moving the blades under ... torque toward the reference device until the blades engage the reference device (see column 6, lines 4-20; and the modification in the foregoing rejection of claim 1).
Palmowski does not disclose moving the blades under low torque.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Palmowski such that the blades were moved under low torque, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Regarding claim 11, see the foregoing rejection of claim 1, for all limitations except the following.
Palmowski does not disclose 
iv) moving the blades away from the reference device;
v) repeating steps ii), iii) and iv) at least once;
vi) averaging the data collected; and
vii) recording the average collected data to calibrate the blades.

Examiner takes official notice that it is well known and common knowledge to repeat a measurement process plural times and average the results in order to reduce random error.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Palmowski by repeating the measurement process, as in claim steps iv through vii, in order to minimize residual error, or because such a modification would have KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claims 12, 13, 16, and 19, see the foregoing rejections of claims 3, 5, 8, and 10, respectively.


Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmowski (7,152,513) in view of Houser et al. (2018/0090918).
Regarding claims 6-7 and 14-15, see the foregoing rejections of claims 1, 4, and 11-13, for limitations recited therein. 
Regarding claim 6, this combination of references does not teach 
wherein the blades are braid cutting wheels.
Houser et al. disclose using braid-cutting wheels in a cable preparation device (see paragraph 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Palmowski such that the blades are braid cutting wheels, similarly to the invention of Houser et al., in order to enable removal of the braid jacket from the cable, as suggested by Houser et al. (see paragraph 25).
Regarding claim 7, this combination of references does not teach 
wherein the blades are insulation cutting wheels.
Houser et al. disclose using insulation-cutting wheels in a cable preparation device (see paragraph 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Palmowski such that the blades are insulation cutting wheels, similarly to the invention of Houser et al., in order to enable removal of the insulation layer from the cable, as suggested by Houser et al. (see paragraph 25).
Regarding claims 14 and 15, see the foregoing rejections of claims 6-7 respectively.
s 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmowski (7,152,513) in view of Deschler et al. (2016/0054251).
Regarding claims 9 and 17-18, see the foregoing rejections of claims 1 and 11, for limitations recited therein. 
Regarding claim 9, Palmowski discloses the method as recited in claim 1, comprising:
monitoring the position of the blades ... , wherein as the blades contact the reference device, the encoders of the cable preparation apparatus send position data to a controller of the cable preparation apparatus (see the foregoing rejection of claim 1; and column 6, lines 4-20).
Palmowski does not disclose monitoring the position of the blades with encoders, wherein the collected data is the position of the blades as collected by encoders.
Deschler et al. disclose monitoring the positions of blades with encoders (see paragraph 57).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Palmowski to include monitoring the position of the blades with encoders, wherein the collected data is the position of the blades as collected by encoders, similarly to the invention of Deschler et al., in order to accurately obtain the position of the blades, as suggested by Deschler et al. (see paragraphs 57-59).

Regarding claim 17, see the foregoing rejection of claim 9.
Regarding claim 18, see the foregoing rejections of claims 9 and 16.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852